PER CURIAM.
The state appeals an order that sealed all court and criminal history records of A.L.L. This case is controlled by our recent en banc decision in State v. P.D.A. (Sealed), 618 So.2d 282 (Fla. 2d DCA 1993). Accordingly, we affirm that part of the order which sealed A.L.L.’s criminal history record. We reverse that part of the order which sealed A.L.L.’s court records without making the findings required by P.D.A., and remand for further proceedings consistent with that opinion.
RYDER, A.C.J., and HALL and ALTENBERND, JJ., concur.